PER CURIAM.
WHEREAS, the judgment of this court was entered on the 22nd day of January, 1962, (Fla.App., 137 So.2d 863) affirming the judgment and sentence of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of .Florida, by its opinion and judgment filed July 18, 1962 (143 So.2d 817) quashed this court’s judgment of affirmance; and
*621WHEREAS, by the mandate of the Supreme Court of Florida, dated September 13, 1962, now lodged in this court, the cause was remanded to this court with directions to reverse the trial court’s judgment of conviction and order a new trial;
NOW, THEREFORE, it is ordered that the mandate of this court, issued in this cause on March 5, 1962, is withdrawn, the judgment of this court filed January 22, 1962, is vacated and the judgment of conviction of the Criminal Court of Record appealed from is reversed and the cause is remanded with directions to enter an order granting the defendant a new trial; costs allowed shall be taxed in the Criminal Court of Record (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).